--------------------------------------------------------------------------------

From: Avi Faliks
Date: Wed, 16 Mar 2005 01:39:12
Subject: Re: Revised Intent to Finance

Gentlemen,

Please consider this email a non-binding letter of intent for financing subject
to drafting of a formal agreement.

Summary of Intent to Finance:

          1.      A Convertible Note (CN) issued by the public company (symbol -
XLRC) to AccuRay Technologies LLC (the Investor) for proceeds of US$4.7 Million
payable to XLRC. From the proceeds US$3.7 million shall within 5 days flow from
XLRC to the Private Company, Exelar Medical Corporation.

          2.      The investor at his option, may convert any portion of $4.7 mm
into public company at $0.40 share + 1/2 warrant at $0.30 per share for a period
of five years from date of issuance of the CN. On any portion of the CN
converted to shares, interest in that portion of the CN shall be assigned and
transferred to XLRC.

          3.      The CN will be secured by the interest held by XLRC in the
private company (EXELAR Medical Corp.), a 51% ownership stake. The CN may be
converted in whole or part to shares in the private company either by a default
by XLRC to the terms of the CN or at option of the Investor with a certain
notice period to XLRC to be dtermined. The ECONOMICS REMAIN THE SAME upon the
sale of the private company as to division of proceeds (See Article 4.).

          4.      On sale of the private company by XLRC the Investor would
receive the following payout of the 51% earned from the sale by XLRC.

                    (i)      From sale proceeds (for the whole private company)
of the first $25 Million, the first $9.7 mm of proceeds to XLRC will go to the
investor (repayment of CN at $4.7 plus a $5 mm bonus). The rest will go to XLRC.

                   (ii)      From next $35 mm of proceeds for the whole private
company, the Investor shall receive 60% of the proceeds allocated to XLRC and
XLRC retains 40%, payable on a pro-rated basis.

                  (iii)      Proceeds of sale of private company of over US$60
Million shall be shared 50% to Investor, 50% retained by XLRC, paid out on a
pro-rated 50 / 50 basis.

          5.      Investor would retain a veto on any acquisition to be made by
XLRC; Board seats TBD.

          6.      XLRC currently has the right to the option to secure an
additional 10% interest in the private company for a payment of $1 mm subject to
acceptance of the 49% shareholder. Such option will be transferred from XLRC to
Avi Faliks assuming Avi Faliks can negotiate with private company to make the
option not subject to acceptance by the 49% shareholder.

I look forward to working with you towards making this technology viable.

Regards,
Avi Faliks, Ph.D.

--------------------------------------------------------------------------------